Citation Nr: 0832423	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, that assigned a 30 percent 
disability rating for PTSD, after granting service connection 
for the same.  The veteran appealed the assigned rating.

In May 2008, the veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

PTSD is productive of occasional occupational and social 
impairment manifested by mild impairment of social and 
occupational functioning resulting from symptoms such as 
depressed mood, anxiety, restricted affect, and fair judgment 
and a Global Assessment of Functioning (GAF) score of 55.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  The United States Court of Appeals for the Federal 
Circuit and the Veterans Claims Court have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, and the report of an October 
2006 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claim.  The 
veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

The Board notes that the October 2006 VA examination report 
states that part of the veteran's income was from Social 
Security.  Records associated with an application for Social 
Security Administration (SSA) disability benefits are not in 
the claims file.  When VA has notice prior to the issuance of 
a final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 
11 Vet. App. 163, 169 (1998).  However, in this case, the 
Board notes that the veteran has explicitly denied receiving 
SSA disability on reports of financial status to VA, when 
seeking assistance with his homelessness, and at his May 2008 
hearing.  Thus, the Board finds that whatever income the 
veteran is receiving from SSA is not related to disability 
benefits, and thus attempting to obtain records from SSA is 
not necessary.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claim without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's PTSD.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the veteran's service-connected PTSD.

The veteran's service-connected PTSD is assigned a 30 percent 
rating evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  The veteran contends that his symptomology 
is worse than is contemplated under such rating, and that a 
higher rating should, therefore, be assigned.

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran's initial visit for assessment and treatment of 
his PTSD is dated in April 2005, and records reveal that he 
was hospitalized for PTSD between April 2006 and May 2006.  
He filed his application for benefits in June 2006.  Although 
the entire file has been reviewed and is for consideration, 
only the evidence that reflects the veteran's symptomology 
during the appeal period is relevant to determining the 
appropriate disability evaluation.  Further, the Board notes 
that, although the veteran's initial assessment for PTSD 
indicated a greater severity of symptoms than more recent 
records, e.g., his GAF score was 46, symptoms at the time of 
his hospital discharge are consistent with those reported 
subsequent to his claim. 

VA treatment records dated from June 2006 to July 2007 are 
associated with the claims file.  Mental health follow-up 
reports reflect that the veteran lives where he does not have 
a lot of contact with people, but that he keeps in contact 
with friends and volunteers with the elderly in his 
community.  Affect was consistently congruent, and mood was 
slightly depressed.  Speech was described as clear and 
coherent.  Thoughts were logical and goal-directed, and 
insight and judgment were fair to good.  Suicidal and 
homicidal ideations were denied.  

At an October 2006 VA examination the veteran reported that 
he last worked in 2001, but that his relationships with 
superiors and co-workers were very good.  He indicated that 
impaired efficiency at work due to psychological difficulty 
was frequent, but of moderate severity.  Major problems 
reported by the veteran at that time were nervousness and 
lack of motivation.  He also revealed a history of serious 
difficulties due to psychological problems with work, 
relationships, and health.  However, the veteran's current 
status included good relationships with family, two close and 
four casual friends, and neighbors.  The record shows that he 
is a widower.  The examiner found that overall impairment in 
interpersonal relationships and occupational functioning was 
mild.  He observed that the veteran's dress was disheveled 
and hygiene, fair.  Insight was noted to be good and judgment 
to be fair.  Speech was not impaired.  The examiner described 
the veteran's level of distress as mild, his affect as 
restricted, and his mood as anxious.  The veteran's anxiety 
was documented as mild, but frequent.  The veteran denied 
suicidal and homicidal ideations.  No delusions, 
hallucinations, or impairment of memory or concentration were 
observed or reported, but the veteran indicated that he had 
developed insomnia recently.  Motivation for treatment was 
high.  The veteran's diagnoses were PTSD, major depressive 
disorder, and obsessive-compulsive personality disorder, and 
a GAF score of 55 was assigned. 

The Board notes that the veteran was assigned a GAF score of 
55 at the October 2006 VA examination.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See DSM-IV at 44-47.  While a GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).

In addition to his diagnosis of PTSD, the veteran has had 
diagnoses of, major depressive disorder and obsessive-
compulsive personality disorder.  However, the Board finds 
that there is an inadequate basis in the record upon which to 
dissociate the veteran's symptoms of PTSD from the symptoms 
of these other disorders.  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Further, the October 2006 VA 
examiner stated that the veteran's symptoms of each disorder 
are so overlapping and intertwined with the others that it is 
not possible to separate the relative contribution of each to 
establish the degree of functioning. 

Based on the above, the Board determines that the veteran's 
service-connected PTSD is manifested by mild impairment of 
social and occupational functioning resulting from symptoms 
such as depressed mood, anxiety, restricted affect, and fair 
judgment.  The veteran does not exhibit occupational and 
social impairment with reduced reliability and productivity 
or symptoms typical of a 50 percent rating evaluation such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
impairment of memory; or impaired abstract thinking.  
Although some difficulty in work and social relationships was 
noted upon examination, the impairment was stated to be 
occasional and mild.  Further, judgment is apparently 
impaired to some extent as it is reported as ranging from 
fair to good, but the level impairment has not been 
documented to result in a greater than mild decrease in 
functionality.  Finally, although insomnia could be 
indicative of a 50 percent rating evaluation, such symptom 
alone does not warrant a 50 percent rating evaluation.  
Accordingly, the Board finds that the overall picture of the 
veteran's symptomology does not more closely approximate a 50 
percent rating evaluation. 

Additionally, the Board acknowledges that the veteran has 
been unemployed since 2001, and that employability is a 
factor in assigning rating criteria for PTSD.  However, the 
veteran's lack of employment is not reflected to be solely a 
result of his PTSD.  The October 2006 VA examiner found his 
mental ability to work in the future to be poor, but 
indicated that this situation was largely in part due to 
other factors, such as the veteran's age and education and 
transferability of skills.  Thus, the Board finds that a 
rating in excess of 30 percent at any time during the appeal 
period.

Consideration has been given to the veteran's own statements 
regarding the severity of his symptoms.  In particular, the 
Board notes that the veteran has stated that the VA 
examination report was incorrect when stating that he had not 
experienced hallucinations or impairment of thought processes 
and concentration.  However, such statements alone are not 
competent evidence since only those with specialized 
knowledge are competent to render an opinion concerning the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, the Board notes that such severe 
symptoms have not been documented in the competent medical 
evidence, to include his hospitalization records at the start 
of his treatment. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against a rating in excess of 30 percent for the 
veteran's service-connected PTSD.  Consequently, the doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
Barringer v. Peake, No. 06-3088, (U.S. Vet App. September 16, 
2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected PTSD 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  Although the veteran was hospitalized once 
prior to his claim, there is no competent medical evidence 
suggesting that further in-patient treatment is warranted.  
The veteran has not worked since 2001, and he has suggested 
that his termination may have been because of his alcohol use 
and inability to sleep.  Further, an April 2005 VA treatment 
record states that the veteran had had trouble maintaining 
employment because of anger/irritability.  However, the 
competent medical evidence does not demonstrate that he was 
laid off from work or has been unable to obtain or maintain 
employment since 2001, and especially during the appeal 
period, solely because of his PTSD.  Thus, the medical 
evidence does not reflect that the veteran's service-
connected disability is of such severity that it is not 
adequately addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




ORDER

A rating in excess of 30 percent for service-connected PTSD 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


